I do not see how it is possible to escape the conclusion reached in the opinion of Mr. Acting Justice Cothran, unless the Court expressly overrules the holdings of a majority of the Court in the case of Ex parte Sanders, 168 S.C. 323,167 S.E., 154, which have been followed in the two later cases of Exparte Town of Darlington, 168 S.C. 242, 167 S.E., 412, and In re Loan  Savings Bank, 170 S.C. 388,170 S.E., 474. I did not agree with the majority in the Sanders case, but I have yielded to that case as authority since its decision, as will be seen from the reports of the other cited cases.
Matters relating to preferences in insolvent banks have given this Court much concern. Because certain circumstances brought about from time to time situations which would result in what appeared to be grave injustices, the decisions of the Court, in some instances at least, appear to me to have been confusing. It is useless to enter into a discussion of that confusion at this time. The Court has sought, ill-advisedly perhaps, to follow what it conceived to be justice *Page 506 
and equity, rather than to bow to established principles of both law and equity.
As far as the Court can by its decisions clear up any confusion of the past, it is the duty of the Court so to do. The law, as declared by the Court, should be so plain that all the people may understand it. It is not out of place for me to here repeat what I said in a situation somewhat similar: "It is not only important that the decisions of this Court be right, but it is also of full equal importance that the people know what the law is, that they may observe the law. For these reasons, I am concurring in the result of this opinion, with the understanding that from this time forward the Court will follow the principles declared therein." Mather-JamesCo., Inc., v. Wilson et al., 172 S.C. 387,174 S.E., 265, 267.